The appeal is from the provision of the decree adjudging that the use of the summer house on the lands *Page 386 
in question as a dwelling is in violation of the restrictive covenants embodied in the deeds affecting the premises. The issue was correctly decided by the Vice Chancellor; and the decree is accordingly affirmed for the reasons expressed in his opinion.
The complainants have not appealed from the provision of the decree adjudging that the occupancy of the garage as a dwelling is not in contravention of the covenants; and we therefore have not considered that question.
For affirmance: Chief Justice VANDERBILT and Justices CASE, HEHER, WACHENFELD, BURLING, and ACKERSON — 6.
For reversal: None.